DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 31, 32, 35, and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 27, line 11, "the at least one wall" lacks antecedent basis.
	Claim 35, line 2, "a width" should be changed to --the width--.
	Claim 38, line 2, "a width" should be changed to --the width--.
	Claim 41, line 2, "a width" should be changed to --the width--.
 	Claims 31, 32, 39, and 40 are included in this rejection because of dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends on claim 1 and recites that "the base of the at least one insulation piercing member is received in the at least one channel in the at least one pair of side walls", while claim 1 earlier recites that "the bottom wall includes at least one channel…and wherein the base of the at least one insulation piercing member is received in the at least one channel".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-27, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Neaderland (3425028) in view of Galla et al. (2015/0162670).

    PNG
    media_image1.png
    480
    756
    media_image1.png
    Greyscale

 	Neaderland discloses an electrical compression connector for connecting a plurality of conductors, the compression connector comprising a connector body (10) made of compressible material, the connector body having a first face (left side of Fig. 4) and a second face (right side of Fig. 4) defining a width of the connector body, the connector body having a run connector portion and a branch connector portion, wherein the run connector portion includes at least one wall forming a run conductor receiving opening extending from the first face to the second face of the connector body and at least one insulation piercing member (32) having a base and a tip member, wherein the base extends in a direction along the width of the connector body, wherein the tip member extends into the run conductor opening, wherein the branch connector portion includes at least one wall forming a branch conductor receiving opening extending from the first face to the second face of the connector body; and an insulating coating (44) surrounding exposed surfaces of at least the run connector portion of the connector body such that at least the tip member of the at least one insulation piercing member is not covered by the insulation coating (re claims 21 and 27).
 	Neaderland does not disclose the at least one wall having at least one channel extending in a direction of the width of the connector body and the base of the piercing member being received in the at least one channel (re claims 21 and 27).
 	Galla et al. discloses an electrical compression connector comprising at least one wall (124) which includes at least one channel and an insulation piercing member (152) which includes a base (150A) and a tip member (151A), wherein the base is received in the channel (Fig. 5).
 	It would have been obvious to one skilled in the art to modify the connector of Neaderland such that the at least one wall includes at least one channel, wherein the base is received in the channel as taught by Galla et al. so that the piercing member can be replaced, when worn out, without replacing a whole new connector.  In addition, it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
 	Neaderland, as modified, also discloses that the base of the insulation piercing member in the run connector portion is removably received in the channel (re claims 25 and 31); and the connector body comprises a U-shaped body (col. 1, line 55) (re claims 26 and 32).

Claims 21, 27, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Neaderland in view of Klosin (3668613).
 	Neaderland discloses the invention substantially as claimed including an insulation piercing member (32).  Neaderland does not disclose the insulation piercing member comprising a base and a tip member, wherein the base is received in at least one channel formed in the at least one wall.
 	Klosin discloses an electrical compression connector comprising at least one wall (88) and an insulation piercing member (86) which comprises a base and a tip member, wherein the base is received in at least one channel formed in the at least one wall (Fig. 11) (re claims 21 and 27), wherein the base of the insulation piercing member has a length that is less than the width of the connector body (Fig. 13), and wherein the tip member has a length that is less than the length of the base (re claims 38 and 41).
 	It would have been obvious to one skilled in the art to modify the connector of Neaderland by providing the at least one wall with at least one channel and substituting the insulation piercing member with the piercing member taught by Klosin so that different materials can be used for forming the connector body and the piercing member respectively (Klosin, col. 7, lines 13-17).  In addition, it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claims 36, 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Neaderland in view of Galla et al. as applied to claims 21 and 27 above, and further in view of Helms et al. (9082560).
 	Neaderland and Galla et al. disclose the invention substantially as claimed except for the length of the channel being the same as the width of the connector body (re claim 36 and 39); the base having a length that is about the same as the width of the connector body; and the tip member having a length that is equal to the length of the base (re claim 37 and 40).
 	Helms et al. (Figs 2-3) discloses an electrical connector comprising a connector body having a first face (28) and a second face (30) defining a width of the connector body; at least one wall (36); and an insulation piercing member (14, 46), wherein the at least one wall has a channel, wherein the insulation piercing member includes a base and a tip member, wherein the base is received in the channel, wherein the length of the channel is the same as the width of the connector body; the base having a length that is about the same as the width of the connector body; and the tip member having a length that is equal to the length of the base (Fig. 3).
 	It would have been obvious to one skilled in the art to provide the channel, the base, and the tip member in the modified connector body of Neaderland to respectively have a length that is the same as the width of the connector body, a length that is about the same as the width of the connector body, and a length that is equal to the length of the base as taught by Helms et al. to meet the specific use of the resulting connector.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9 of U.S. Patent No. 10547124 in view of Triantopoulos et al. (2002/0098745) and Greener (3579173). 
 	Claims 5 and 9 of said patent disclose the invention substantially as claimed including the piercing member being removably attached to the bottom wall and having a base (a rail) and a tip member, wherein the base is received in at least one channel (a track) formed in the bottom wall.  
 	Claims 5 and 9 do not disclose the branch conductor opening extending from the first face to the second face of the connector body; an insulation coating surrounding exposed surfaces of the pair of side walls and bottom wall of the run conductor portion and surrounding exposed surfaces of the branch conductor portion such that an interior wall of the at least one branch conductor opening and at least a portion of the at least one insulation piercing member are not covered by the insulation coating (re claims 1, 5, 7); and the at least one channel formed in at least one of the pair of side walls (re claim 6).  Triantopoulos et al. discloses a compression connector comprising a connector body having a first face and a second face defining the width of the connector body and a branch conductor opening (30) extending from the first face to the second face.  It would have been obvious to one skilled in the art to modify the branch conductor opening of said patent to have the configuration as taught by Triantopoulos et al., extending along the predefined width, to connect two conductors running parallel to each other.  Triantopoulos et al. discloses an insulation piercing member provided at one of side walls.  It would have been obvious to one skilled in the art to modify the connector of said patent such that the track is provided in one of the side walls, as taught by Triantopoulos et al., to receive the rail of the insulating piercing member since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Greener discloses a compression connector comprising an insulation coating (18) surrounding exposed surfaces of a pair of side walls and bottom wall of a run conductor portion and surrounding exposed surfaces of a branch conductor portion such that an interior wall of branch conductor opening (27) and at least a portion of at least one insulation piercing member (25) are not covered by the insulation coating (Fig. 3).  It would have been obvious to one skilled in the art to provide the compression connector of said patent with the insulation coating taught by Greener to protect the compression connector from the environment.

Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 21, and 27 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847